DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites:
“the inhalation air” in line 1, which lacks antecedent basis;
“the exhalation air” in lines 1-2, which lacks antecedent basis; and
“the reaction” in line 6, which lacks antecedent basis.
Claim 2 recites “these two air flows” in line 3, which lacks antecedent basis.
Claim 4 recites:
“the reaction” in line 1, which lacks antecedent basis;
“the reaction signal” in line 2, which lacks antecedent basis; and 
“the presence or absence of a pathogen” in lines 2-3, which lacks antecedent basis.
Claim 7, and all dependent claims thereof, recites “the pathogen’s specific nucleic acid” in line 2, which lacks antecedent basis.
Claim 10 recites:
“the pathogen capture” in line 1, which lacks antecedent basis;
“the pathogen-sensor reaction” in lines 1-2, which lacks antecedent basis; and
“the reaction result” in line 3, which lacks antecedent basis.

Claim Rejections - 35 USC § 102(A)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martino et al. (2013/0303929 A1) (hereinafter “Martino”).
	With respect to claim 1, Martino teaches a methodology for detecting pathogens captured respectively in the inhalation air and the exhalation air of human breathing (abstract), having a step of: a. Capturing pathogens from inhaling air and exhaling air respectively on a capturing device (abstract); b. Allowing captured pathogens to react with a sensor (abstract); and c. Reporting outcome of the reaction (par.0031 “providing an output such as the presence or the absence of a bacterial URI”).
	With respect to claim 2, Martino teaches the inhalation air and the exhalation air flow through an inhaling channel and an exhaling channel respectively in a nose respirator capable of separating these two air flows in human breathing (mouthpiece 12 in Fig. 1 is understood to have the recited capability).
	With respect to claim 3, Martino teaches the sensor is a material that can react with a pathogen and release a detectable signal (abstract “a colorimetric sensor array having a spectral response characteristic that changes when exposed to bacteria-produced analytes in the exhaled breath”).
	With respect to claim 4, Martino teaches the reporting of the outcome of the reaction is achieved through a mechanism of converting the reaction signal into reflection of the presence or absence of a pathogen (par.0030 “reflectance”).
	With respect to claim 5, Martino teaches the sensor is embedded within a pathogen- capturing device (see abstract, Fig. 1).
	With respect to claim 6, Martino teaches the reporting of the pathogen-sensor reaction is achieved with a portable device (understood the apparatus depicted in Fig. 1 utilizes components that are capable of being portable).
	With respect to claim 7, Martino teaches the sensor embedded within a pathogen- capturing device reacts with the pathogen's specific nucleic acid and emits a signal (par.0019).
	With respect to claim 8, Martino teaches the sensor-emitted signal includes luminance and fluorescence (par.0021, 0029, 0032).
With respect to claim 9, Martino teaches the reporting of the pathogen-sensor reaction is achieved with a portable fluorescence reader (par.0021, 0029, 0032; understood the apparatus disclosed in [0021], [0029], [0032] and depicted in Fig. 1 utilize fluorescence components that are capable of being portable).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Bowden (WO 2021/050910 A1).
	With respect to claim 10, Martino teaches a methodology for detecting pathogens captured respectively in the inhalation air and the exhalation air of human breathing, as established above.
	However, Martino does not teach the pathogen capture, the pathogen-sensor reaction and the reporting of the reaction result is done in situ on a nose respirator.
	Bowden teaches the pathogen capture, the pathogen-sensor reaction and the reporting of the reaction result is done in situ on a nose respirator (see abstract, par.0018, 0035).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Martino to utilize a nose respiratory in order to achieve an improved respiratory device capable of protecting a user from airborne particulates and pathogens, as evidence by Bowden (see par.0004).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791